DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 14 recite “wherein changes are made to a set of candidate intents relevant to a set of incoming utterances, compute semantic similarity between the utterances and centroids of exiting clusters, adding an utterance to a first cluster that matches a condition, or creating a new cluster if there is no cluster matching the condition, wherein the utterance is the centroid of the new cluster”. This limitation recites the term “or”. It is unclear where the demarcation for the “or” term should be located within the claim, to establish which limitations are positively recited and which are “alternative” limitations that can be selected. For purposes of advancing prosecution, the “,” will be used to divide the “alternative” limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, 18 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0097140 to Chatterjee et al. in view of U.S. Patent No. 10,554,817 to Sullivan et al.
Chatterjee et al. ‘140 disclose:
As concerns claims 1, 8 and 14, a processor (0007-processor; 0039-0041-server inherently includes a processor); a data bus (0039-0041-server inherently includes a data bus) coupled to the processor; and a computer-usable medium (0008-storage devices; 0039-0041-server inherently includes a storage medium) embodying computer program code, the computer- usable medium being coupled to the data bus, the computer program code used for identifying areas to improve an interactive conversational system executable by the processor and configured for: 
receiving a stream of conversational interactions (0008-conversations) C (C 1, C2, ..., Cn) between users and the interactive conversational system (0008-conversations, users and agent); 
monitoring instances of the conversational interactions C (C1, C2,…Cn) for intents that do not exist for a set of related messages or questions;
applying periodically an intent clustering model (0069-0071-clustering process) to the stream to form an incremental clustering based on a set of derived intents (0068-intents; 0070-iterative clustering) to form a mapping from a first set of conversational characteristics to a first set of intents (0069-user’s intent; 0087-mapped) and a second set of conversational characteristics to a first set of unclear intents (0070-outliers; 0072-mislabeled data points) that include the intents that do not exist; and 
wherein changes are made to a set of candidate intents (0069-intent; “knowing a human user’s intent as they move through a conversation”, iterative process of clustering data) relevant to a set of incoming utterances (0069-conversation; 0110-system respond in real-time to different customer utterances and conversation paths), compute semantic similarity between the utterances and centroids of exiting clusters, adding an utterance to a first cluster that matches a condition, or creating a new cluster if there is no cluster matching the condition, wherein the utterance is the centroid of the new cluster;
providing information related to the second set of conversation characteristics (0080-classifier, points with low confidence passed to human expert; 0103-unresolved; 0107-training set, classifier).  

Chatterjee et al. ‘140 do not disclose: 
monitoring instances of the conversational interactions C (C1, C2,…Cn) for intents that do not exist for a set of related messages or questions.
Sullivan et al. ‘817 teach:
monitoring instances of the conversational interactions C (C1, C2,…Cn) for intents that do not exist for a set of related messages or questions (col. 23, lines 38-42-unknown intents; col. 25, line 59-no matching intent; Fig. 5, 506-collecting missing required attribute values and link states; fig. 9, 910-needed intent attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Chatterjee et al. ‘140, with missing intents, as taught by Sullivan et al. ‘817, in order to improve the accuracy of the system by providing a feedback mechanism.

Chatterjee et al. ‘140 further disclose:
As concerns claims 2, 9, 15, the invention of claims 1, 8 and 14 wherein the information includes a frequency and a context for a selected a set of conversations taken from the stream of conversational interactions C (Ci, C2, ..., C.) (0088-sequence frequency, similar sub-tasks; 0093).  
As concerns claims 5, 12 and 18, the invention of claims 1, 8 and 14 wherein multiple interactive conversational system are supported (0024-chatbots).  
As concerns claims 6, 13 and 19, the invention of claims 1, 8 and 14 wherein the wherein the receiving the stream is in real-time (0005-real time; 0096-real-time conversations). 

As concerns claims 3, 4, 10, 11 and 16:
Chatterjee et al. ‘140 do not disclose:
As concerns claims 3 and 10, the invention of claims 2 and 9, wherein the information further comprises identifying a missing intent and providing a suggestion for adding the missing intent into the system.  
As concerns claims 4, 11 and 16, the invention of claims 3, 10 and 15 further comprising receiving updates for the missing intent and adding the received updates into the interactive conversational system.  
	Sullivan et al. ‘817 teach:
As concerns claims 3 and 10, the invention of claims 2 and 9, wherein the information further comprises identifying a missing intent and providing a suggestion for adding the missing intent into the system (Fig. 8, 814-820-refine data model using feedback data; fig. 9, 910-920; col. 23, lines 38-42-unknown intents; col. 4, line 50-recommendation).  
As concerns claims 4, 11 and 16, the invention of claims 3, 10 and 15 further comprising receiving updates for the missing intent and adding the received updates into the interactive conversational system (Fig. 8, 814-820-refine data model using feedback data).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Chatterjee et al. ‘140 with a feedback loop, as taught by Sullivan et al. ‘817, in order to improve the accuracy of the system.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0097140 to Chatterjee et al. in view of U.S. Patent Application Publication 2020/0273326 to Shotton et al.
Chatterjee et al. ‘140 do not disclose:
As concerns claim 17, the non-transitory, computer-readable storage medium of claim 14, wherein the clustering algorithm generates a dendrogram, and identifies a threshold to split the dendrogram into clusters.  
	Shotten et al. ‘326 teach:
As concerns claim 17, the non-transitory, computer-readable storage medium of claim 14, wherein the clustering algorithm generates a dendrogram (0065), and identifies a threshold to split the dendrogram into clusters (0065).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Chatterjee et al. ‘140 with a dendogram, as taught by Shotten et al. ‘326, in order to provide a mechanism to automatically remove outliers (0065).   

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0097140 to Chatterjee et al. in view of U.S. Patent Application Publication 2021/0081615 to McRitchie et al.
Chatterjee et al. ‘140 do not disclose:
As concerns claims 7 and 20, the invention of claims 1 and 14, wherein the providing the information further includes providing recommendations as to skills that can be applied to the interactive conversational system.  
McRitchie et al. ‘615 teach:
As concerns claims 7 and 20, the invention of claims 1 and 14, wherein the providing the information further includes providing recommendations as to skills that can be applied to the interactive conversational system (0043-0044-add skillbot; 0045-“recommend”, select particular skillbot; 0077).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Chatterjee et al. ‘140 with skills, as taught by McRitchie et al. ‘615, in order to provide a more appropriate chatbot to satisfy a task.

 Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
The applicant’s remarks are directed to newly amended limitations which have been addressed in the rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub 2020/0394455-0103-centriods of new clusters; USPGPub 2021/0303798 -0125-centriod, cluster and new data points.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451